In six related proceedings pursuant to Social Services Law § 384-b to terminate parental rights, the petitioner appeals, by permission, from an order of the Family Court, Kings County (Pearl, J.), dated July 6, 2006, which granted the respondent’s motion to disqualify Raymond L. Colón as its counsel.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Family Court providently exercised its discretion in granting the respondent’s motion to disqualify the petitioner’s counsel in order to avoid the appearance of impropriety (see Rose Ocko Found, v Liebovitz, *726155 AD2d 426 [1989]; Seeley v Seeley, 129 AD2d 625 [1987]; Burton v Burton, 139 AD2d 554 [1988]).
The petitioner raised no issue that would require an evidentiary hearing (see Galanos v Galanos, 20 AD3d 450, 451-452 [2005] ; Burton v Burton, supra; cf. Matter of Jason C., 268 AD2d 587 [2000]).
The petitioner’s remaining contentions are without merit. Prudenti, P.J., Krausman, Dillon and McCarthy, JJ., concur.